United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10879
                          Summary Calendar



BURNS TILTON BOYD,

                                     Plaintiff-Appellant,

versus

GARY WINTERS, Officer; NFN HOLLIGAN, Officer;
W.E. WALKER, Warden,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:04-CV-106
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Burns Tilton Boyd, Texas prisoner # 1153136, seeks leave to

proceed in forma pauperis ("IFP") on appeal following the

district court's denial of IFP and dismissal of his complaint

because he is barred by the "three strikes" provision of 28

U.S.C. § 1915(g).    Boyd alleges that he faces an imminent threat

of serious physical injury because a fellow inmate assaulted him

and the defendants are deliberately indifferent.   Prison



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10879
                                  -2-

grievances submitted by Boyd show, however, that the inmate in

question is no longer being housed in the same building as Boyd.

     Boyd fails to meet the showing required to avoid application

of the "three strikes" bar under 28 U.S.C. § 1915(g).     See Banos

v. O'Guin, 144 F.3d 883, 884-85 (5th Cir. 1998).     His motion to

proceed IFP is DENIED.     Because the district court properly

applied 28 U.S.C. § 1915(g), Boyd's appeal is without merit and

is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.